[Cite as Veach v. Adams, 2022-Ohio-4031.]


                     IN THE COURT OF APPEALS
                 FIRST APPELLATE DISTRICT OF OHIO
                      HAMILTON COUNTY, OHIO

 TIFFANY L. VEACH,                                   :   APPEAL NO. C-220072
                                                         TRIAL NO. DR-1402299
         Plaintiff-Appellee,                         :

   vs.                                               :      O P I N I O N.

 AARON J. ADAMS,                                     :

         Defendant-Appellant.                        :




Appeal From: Hamilton County Court of Common Pleas, Domestic Relations
             Division

Judgment Appealed From Is: Affirmed

Date of Judgment Entry on Appeal: November 14, 2022


The Lampe Law Office, LLC, and Vicki L. Richmond, for Plaintiff-Appellee,

Alex van der Zee, for Defendant-Appellant.
                       OHIO FIRST DISTRICT COURT OF APPEALS


CROUSE, Judge.

        {¶1}    Defendant-appellant Aaron J. Adams (“father”) appeals the judgment

of the Hamilton County Court of Common Pleas, Domestic Relations Division, which

modified the terms of his parenting time. Appellant’s appeal is focused on one

sentence of the court’s order that states, “No child shall be forced to attend parenting

time with Father and the Court will not entertain any motion for contempt for the

refusal of a child to attend parenting time when that child has vehemently protested

going to Father’s home.” For the reasons that follow, we affirm the judgment of the

trial court.

                            I. Factual and Procedural History

        {¶2}    The parties were divorced via a decree of divorce entered by the court

on July 29, 2016. Five children—O.A., C.A., I.A., M.A., and L.A.—were born issue of

the marriage.1 Plaintiff-appellee Tiffany L. Veach (“mother”) was designated the

residential parent and legal custodian of the children and an order was issued for

father to have parenting time. Mother filed a motion to modify or restrict father’s

parenting time on August 28, 2020, asserting that father was recently terminated from

his employment under allegations that were concerning. Father filed his own motion

to modify parenting time on January 4, 2022, asserting that mother had “blocked” his

parenting time on numerous occasions and requesting that the court order him more

time with the children. Father filed an amended motion the following day with no

relevant changes. A hearing was held on all motions on February 10, 2022.

        {¶3}    At the hearing, mother entered as evidence records from father’s

previous employer, Proclean, which asserted that father was fired for sexual



1O.A. reached 18 years of age during the pendency of this case and is therefore not the subject of
this appeal.

                                                    2
                     OHIO FIRST DISTRICT COURT OF APPEALS



harassment of two minor employees and making inappropriate sexual comments to

other employees. Father testified that he was shocked when he saw these records as

he was only told that the owner wanted to part ways. Father denied that the allegations

in the records were true. The general manager of Proclean testified that father—who

was the regional manager at Proclean—would engage in “inappropriate talk” about sex

at work and said that father was fired after this was brought to the owner’s attention.

The general manager also testified that he distanced himself from father because

father’s behavior made him feel “sick and uncomfortable.” Father admitted in his

testimony that he was also fired from Amazon due to allegations of sexual harassment.

       {¶4}   Mother also entered as evidence a photo of a camera that was found in

the closet of M.A. and I.A.’s room at father’s house. Father testified that the camera

was removed about a year ago. He said that the camera was placed there to watch his

two-year-old daughter, who was born issue of his current marriage. He claimed that

he and his wife would place the two-year-old in the room with a baby gate across the

door and the camera would allow his wife to watch the child while he was at work. He

said that he only became aware that the camera made M.A. and I.A. (“the girls”)

uncomfortable when his attorney told him, and that is when he took the camera down.

He denied ever recording the girls in their bedroom or ever accessing the camera. He

testified that he also had a camera in the two-year-old’s room. Mother testified that

she found out about the camera from O.A.

       {¶5}   Both parties testified regarding an incident that occurred with M.A.

during father’s parenting time the weekend of February 12, 2021. Mother testified that

she texted father before his parenting time to let him know that M.A. was not feeling

well. Father testified that M.A. had a “slight fever” and he gave her medicine and

Gatorade to keep her hydrated. He said that M.A. was crying and said that she didn’t

                                              3
                      OHIO FIRST DISTRICT COURT OF APPEALS



feel well and her stomach hurt, so he gave her medicine and her stomach stopped

hurting. He claimed that it was “just like a typical flu,” and MA. was feeling better on

Sunday before she left. Mother testified that, when M.A. got out of the car at the

parenting exchange at the end of the weekend, M.A. looked pale and “so sick.” She

took M.A. to the emergency room and was told that M.A. was in “complicated shock.”

She said that M.A.’s blood pressure was extremely low and her heart rate was

extremely fast, and she was in so much pain from her stomach that the medical staff

gave her fentanyl several times. M.A. was in the hospital for four days and was

diagnosed with MIS-C, which is a condition that children develop after COVID that is

extremely rare but severe. Mother described this experience as having a traumatic

effect on all the children.

       {¶6}    Testimony was presented regarding the children’s behavior leading up

to and during parenting exchanges. Mother’s husband testified that the girls would

start “acting out” on the Thursday prior to their visits with father. He described “acting

out” as screaming, hollering, fighting and just “being bad” in general. He said that the

girls would fight and cry and “stuff like that” on the way to and from parenting

exchanges and said that it usually took them a few days to get back to normal. He

denied that C.A. or L.A. (“the boys”) acted any differently before father’s parenting

time. Mother testified that M.A. would cry and “go to herself,” while I.A. would be

kicking and screaming on the floor. She said that this behavior happened all the time,

but also said that the “crying and stuff” had “eased up” since I.A. had gotten older.

Regarding the boys, mother testified that they were “okay.” Father denied that the girls

ever made him aware that they did not want to come to his house and said that he only

heard about it from mother. He claimed that the girls told their mother one thing and

him another.

                                                4
                     OHIO FIRST DISTRICT COURT OF APPEALS



       {¶7}   Mother testified that the girls’ changes in behavior, the camera in their

bedroom at father’s house, and the fact that father was terminated from his

employment for sexual harassment caused her to have a “bad feeling.” She said that

she just wanted the children to be safe and protected and said, “I think there’s a lot of

mental abuse happening, and I am concerned about the kids honestly.”

       {¶8}   Father testified that he did not believe that mother would follow any

“open-ended” parenting-time order and said that he felt like mother would not answer

his call or text him back if he asked for more time with the children. He submitted a

list of missed parenting-time dates where no make-up time was given or offered.

Mother agreed that father had missed those parenting times. She testified that one of

the times was when the girls were crying and screaming in the road at the parenting

exchange and M.A. “physically climbed in the back seat to hide,” so she did not send

the children to father’s house.

       {¶9}   After the hearing, the trial court entered a decision on February 11,

2022, granting all motions. The court expressly considered the factors under R.C.

3109.051(D) and ordered that there was to be no change in father’s parenting time

except for a few slight changes not relevant to this appeal. As stated above, this appeal

concerns one sentence of the court’s order that says, “No child shall be forced to attend

parenting time with Father and the Court will not entertain any motion for contempt

for the refusal of a child to attend parenting time when that child has vehemently

protested going to Father’s home.”

                                  II. Law and Analysis

                 A. Discretion of a Child to Attend Parenting Time

       {¶10} In his first assignment of error, father asserts that the trial court erred

by giving the children discretion not to attend parenting time. “We review the trial

                                               5
                      OHIO FIRST DISTRICT COURT OF APPEALS



court’s judgment on modifications to parenting time for an abuse of discretion.”

Bohannon v. Lewis, 1st Dist. Hamilton Nos. C-210316 and C-210332, 2022-Ohio-

2398, ¶ 27, citing Souders v. Souders, 1st Dist. Hamilton No. C-210469, 2022-Ohio-

1953, ¶ 6. “An abuse of discretion ‘implies that the trial court’s decision was

unreasonable or arbitrary.’ ” Id. at ¶ 14, citing Kane v. Hardin, 1st Dist. Hamilton No.

C-180525, 2019-Ohio-4362, ¶ 6. The trial court has broad discretion in modifying

parenting time. Id. at ¶ 27, citing In re Ross, 154 Ohio App.3d 1, 2003-Ohio-4419, 796

N.E.2d 6, ¶ 5 (1st Dist.).

       {¶11} Where one parent is the legal custodian of the children, modifications

to parenting time are governed by R.C. 3109.051. Id. at ¶ 28, citing Hartman v.

Hartman, 8th Dist. Cuyahoga No. 107251, 2019-Ohio-1637, ¶ 16, and Braatz v. Braatz,

85 Ohio St.3d 40, 43, 706 N.E.2d 1218 (1999), paragraph one of the syllabus. “In

determining whether to modify parenting time, a change in circumstances is not

required.” Id. at ¶ 30, citing Braatz at paragraph two of the syllabus. “Rather, the court

must determine whether the modification is in the child’s best interest, considering

the best-interest factors set forth in R.C. 3109.051(D).” Id., citing Ross at ¶ 5. The best-

interest factors include, in relevant part, the prior interaction and interrelationships

of the child with the child’s parents, the age of the child, the health and safety of the

child, the mental and physical health of all parties, and any other factor in the best

interest of the child. R.C. 3109.051(D)(1), (4), (7), (9), (16). “Whenever possible, the

order or decree permitting the parenting time shall ensure the opportunity for both

parents to have frequent and continuing contact with the child, unless frequent and

continuing contact by either parent with the child would not be in the best interest of

the child.” R.C. 3109.051(A).



                                                 6
                     OHIO FIRST DISTRICT COURT OF APPEALS



       {¶12} “A trial court has the discretion to limit or restrict visitation rights.”

Hagan v. Hagan, 5th Dist. Delaware No. 18 CAF 03 0030, 2019-Ohio-51, ¶ 44, citing

Jannetti v. Nichol, 7th Dist. Mahoning No. 97-CA-239, 2000 Ohio App. LEXIS 2116,

*3 (May 12, 2000). “ ‘This includes the power to restrict the time and place of

visitation, to determine the conditions under which visitation will take place and to

deny visitation rights altogether if visitation would not be in the best interests of the

child.’ ” Id., quoting Janneti; accord Lumley v. Lumley, 10th Dist. Franklin No. 09AP-

556, 2009-Ohio-6992, ¶ 17. The best interest of the child is the paramount

consideration when granting visitation rights and a parent’s right to visit a child is

subservient to the welfare of the children. Id. at ¶ 49.

       {¶13} “[A]n affirmative and independent decision by a child to not visit a

parent plays a pivotal role in whether the visitation should be compelled.” Id., citing

Smith v. Smith, 70 Ohio App.2d 87, 89-90, 434 N.E.2d 749 (10th Dist.1996). Courts

have upheld a trial court’s decision to allow parenting time to be at a child’s discretion

where the trial court’s determination that such discretion was in the best interest of

the child was supported by the record. See, e.g., Hagan at ¶ 46-47, 51; Wilson v.

Redmond, 12th Dist. Madison No. CA2003-09-033, 2004-Ohio-3910, ¶ 7-8, 12-13;

Kelley v. Kelley, 6th Dist. Wood No. WD-19-073, 2020-Ohio-1535, ¶ 42-43.

       {¶14} Here, the trial court left participation in parenting time within the

discretion of each child only to the extent that no child would be forced to attend

parenting time. Father argues that the trial court’s order will allow mother to

manipulate the children into not exercising any parenting time with him. However,

such concerns are not supported by the record. The record shows that M.A. and I.A.

have a history of acting out in anticipation of their parenting time with father and, in

some circumstances, have even expressed their desire not to attend parenting time

                                                7
                     OHIO FIRST DISTRICT COURT OF APPEALS



with father by crying, screaming, lying on the ground, or hiding in mother’s car.

Notably, the protests from the children occurred on the way to the parenting exchange

or at the exchange. There was no evidence of any manipulation by mother to cause the

children to avoid parenting time. In fact, the evidence indicated that the protest

occurred while mother was trying to cause the children to attend parenting time. We

recognize that the evidence reflects that only the girls have protested parenting time.

However, the trial court’s order would only become relevant to the boys if they

exhibited similar protests to attending parenting time. When looking at what was in

the best interest of the children, the trial court expressly considered all the best-

interest factors and determined that it was in the best interest of the children not to be

forced to attend parenting time. Based on the evidence presented in this case, we

cannot say that such a determination was unreasonable or arbitrary. Therefore, we

hold that the trial court did not abuse its discretion in ordering that no child shall be

forced to attend parenting time, and we overrule this assignment of error.

                         B. Conduct Constituting Contempt

       {¶15} In his second assignment of error, father asserts that the trial court

erred when it ordered that it would not entertain any motion for contempt for the

refusal of a child to attend parenting time. Father argues that the trial court’s order

prevents him from “exercising his right to hold mother in contempt for interfering with

his parenting time.” However, father’s reading of the court’s order is too broad. “The

trial court is empowered to ‘determine the kind and the character of conduct that

constitutes contempt.’ ” Bohannon, 1st Dist. Hamilton Nos. C-210316 and C-210332,

2022-Ohio-2398, at ¶ 47, quoting Fisher v. Fisher, 7th Dist. Harrison No. 17 HA 0008,

2018-Ohio-2477, ¶ 25. In essence, by saying that the court would not entertain a

motion for contempt in the narrow circumstance where a child had “vehemently”

                                                8
                     OHIO FIRST DISTRICT COURT OF APPEALS



protested attending parenting time, the court was establishing that mother’s conduct

in not forcing the child to attend under these circumstances would not constitute

contempt. Courts have upheld a trial court’s decision not to hold a residential parent

in contempt where, despite encouragement, a child of suitable age had refused to

engage in parenting time. See, e.g., K.M.M. v. A.J.T., 8th Dist. Cuyahoga No. 109815,

2021-Ohio-2452, ¶ 26-28.

       {¶16} Based on the record, it is apparent that the court’s order was assuming

a situation in which a child’s protest was obvious, such as when M.A. was crying and

screaming and hiding in the back of the van to avoid going with father. If the children

exhibit this type of behavior at an exchange, there would be little question that the

children were “vehemently” protesting going with father. Therefore, the court’s order

would not encompass a situation such as the one father is envisioning where mother

manipulates the children into saying they did not want to attend parenting time.

Should father feel that mother is attempting to influence the children in this way,

nothing about the court’s order would prevent him filing a motion for contempt.

Therefore, we overrule this assignment of error.

                                   IV. Conclusion

       {¶17} Having overruled both assignments of error, we affirm the judgment of

the trial court.

                                                                  Judgment affirmed.

MYERS, P.J., and BOCK, J., concur.

Please note:

       The court has recorded its own entry this date.




                                              9